Citation Nr: 0014034	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the right chest, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to 
September 1945.

This appeal arose from a May 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
increased evaluation for the service-connected right chest 
gunshot wound residuals.  In March 1999, the veteran 
testified at a personal hearing at the RO.  That same month, 
he and his representative were informed through a 
supplemental statement of the case of the continued denial of 
his claim.


FINDING OF FACT

The veteran's service-connected right chest gunshot wound 
residuals are manifested by complaints of intermittent chest 
wall pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the service-connected right chest gunshot wound residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.20, Code 6843 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In the instant case, the veteran was originally injured in 
February 1945, when he suffered a wound to the right chest, 
which penetrated to the right upper lobe of the lung.  The 
sucking wound of the lateral aspect of the right lower chest 
was repaired at a field hospital; he was then transferred to 
a general hospital for the removal of the shrapnel from his 
right lung.  Following his surgery, he complained of pain and 
soreness over the right lower chest over the diaphragmatic 
region.  Pleuritic adhesions were found and he was provided 
breathing exercises.  He was released from the hospital in 
August 1945, after having achieved the maximum benefit of 
hospitalization.  

Numerous VA outpatient treatment records developed between 
January 1989 and September 1998 reflected the veteran's 
complaints of intermittent chest wall pain, for which he was 
taking Tylenol 3.  On June 30, 1992, his chest was noted to 
be clear and nontender.  A September 1998 VA outpatient 
treatment record again noted his complaints of chest wall 
pain.

The veteran was examined by VA in October 1998.  His history 
included arrhythmia, for which he takes an anticoagulant and 
Lanoxin and coronary artery disease, for which he had 
undergone a percutaneous transluminal coronary angioplasty.  
The objective examination noted normal breath sounds in both 
lung fields.  A chest x-ray showed hyperinflated lungs 
bilaterally with evidence of lung scarring on the right lower 
lobe with bronchiectatic changes; there was also evidence of 
biapical fibrotic changes, which might have represented a 
history of tuberculosis.  There was also evidence of a 
gunshot scar on the left hemithorax, which appeared to be 
stable.  A pulmonary function test found that the FEV-1 was 
2.48, or 82 percent of predicted and the FVC was 3.99, or 99 
percent of predicted.  The impression was gunshot wound to 
the right chest, stable.  

In March 1999, the veteran testified at a personal hearing at 
the RO.  He stated that it was sometimes difficult for him to 
breath and that he had pains in his chest, which he related 
to his gunshot wound residuals.  

The veteran's right chest gunshot wound residuals had been 
rated under 38 C.F.R. Part 4, Code 6818 (1995), which had 
provided for a 40 percent disability evaluation for 
moderately severe pleural cavity injury residuals.  This 
evaluation had been in effect since a rating action issued in 
June 1949.  However, effective October 7, 1996, the criteria 
for evaluating respiratory disorders were amended and Code 
6818 was eliminated.  The Board of Veterans' Appeals (Board) 
has considered all potentially applicable rating codes, to 
include, but not limited to, Codes 6600 to 6604, but has 
determined that, based upon the nature of the original injury 
and his current symptoms, Code 6843 (which pertains to 
traumatic chest wall defects, pneumothorax) best represents 
his disability picture.  The Board also considered the 
applicability of Code 5321, the code pertaining to injuries 
to Muscle Group XXI, whose function is to control 
respiration.  However, the highest disability evaluation 
available under this code is 20 percent for severe or 
moderately severe injury residuals.  Therefore, under the 
circumstances of this case, Code 6843 will be relied upon in 
evaluating his disability.

It is further noted that the veteran is currently evaluated 
as 40 percent disabled by his service-connected gunshot wound 
residuals.  38 C.F.R. Part 4, Code 6843 (1999) does not 
provide for a 40 percent disability evaluation (the code 
provides for 10, 30, 60 and 100 percent evaluations).  
However, the current 40 percent evaluation cannot be reduced 
absent a finding of fraud since it has been in effect for 
more than 20 years.  See 38 C.F.R. § 3.951(b) (1999).  

According to 38 C.F.R. Part 4, Code 6843 (1999), a 60 percent 
disability evaluation is warranted for traumatic chest wall 
defects, pneumothorax, when there is FEV-1 of 40 to 55 
percent of predicted, or; FEV-1/FVC of 40 to 55 percent of 
predicted, or; DLCO (SB) of 40 to 55 percent of predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 40 percent for the service-
connected gunshot wound residuals to the right chest is not 
warranted.  The objective evidence of record, to include 
pulmonary function tests performed as part of the October 
1998 VA examination, does not indicate that entitlement to a 
60 percent evaluation has been established.  The pulmonary 
function tests had indicated that his FEV-1 was 82 percent of 
predicted and that his FVC was 99 percent of predicted, far 
better than the readings required to justify a 60 percent 
disability evaluation.  Other than complaints of chest wall 
pain, the objective examination found no disabling residuals 
attributable to his service-connected gunshot wound to the 
chest.  A chest x-ray had noted evidence of scarring, but 
this was described as stable.  In fact, the diagnosis also 
noted that his gunshot wound residuals were stable.  While 
the veteran has attributed various symptoms to his service-
connected wound, such as shortness of breath, right arm and 
shoulder pain, he is not competent, as a layperson, to 
establish a connection between these complaints and the 
service-connected wound residuals (particularly in light of a 
medical history that includes treatment for tuberculosis, 
coronary artery disease, and a history of smoking).  See 
Espiritu v. Derwinski, 2 Vet. App. 491 (1992).

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 40 percent for the service-connected right chest 
gunshot wound residuals.


ORDER

An evaluation in excess of 40 percent for the service-
connected right chest gunshot wound residuals is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

